Case 3:14-cr-00107-JCH Document 162 Filed 09/02/20 Page 1of1

AO 83 (Rev. 3/11) (CT Rev 10/15) Summons ina Criminal Case

UNITED STATES DISTRICT COURT
for the

District of Connecticut

United States of America

vy. Case No. 0205 3:14CR00107-001

Roberto Vasquez

 

 

Defendant TEST
AMIEST.
BERTA D. TA
Cjerk US, District Court
By. 2 Salas ok - ee ©. ae \
SUMMONS IN A CRIMINAL CASE Banta Clerk —

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth below to
answer to one or more offenses or violations based on the following document filed with the court:

[-] Indictment ["] Superseding Indictment [_] Information (_] Superseding Information [[] Complaint

|_| Probation Violation Petition Supervised Release Violation Petition [_] Violation Notice [7] Order of the Court

 

‘| Place: Honorable Janet C. Hall

USS. District Judge

Richard C. Lee United States Court House
New Haven, CT 06510

Courtroom No.: 1

 

 

Date and Time: September 3, 2020 1:00 PM

 

 

 

This offense is briefly described as follows:

The defendant shall be subject to home confinement, without the use of electronic monitoring, at the residence of Michael
Pappas, at the address set forth in Defendant's Exhibit G (Doc. No. 115-2), except for travel for medical, legal, or religious
appointments. The defendant shall notify the United States Probation Office, in advance, of the times and destinations for

permitted travel.

Ms. Pappas stated that she is home every day and reported that Mr. Vasquez has been leaving their residence
approximately two times per week. She stated that she had confronted Mr. Vasquez about this (regarding his special
condition of supervision prohibiting him from leaving without prior approval from this officer), and Mr. Vasquez advised
her "I don't have to listen to Pat." Ms. Pappas advised this officer that Mr. Vasquez calls for a cab and is gone on average
for about 90 minutes (the time his oxygen will need to be changed).

She stated that she believes that Mr. Vasquez goes shopping, to the bank, Walmart, and noted that the last time he left the
day prior on August 30, 2020, for approximately an hour or so and returned home with food (that she showed this officer
the packaged food that was still in their refrigerator) ,

Date: September 2, 2020

 

 

 

  

te? a ‘> pak i
ae
Printed Na me and Tithe

 

Vy Cor a os Ve

 

I declare under penalty of perjury that [ have:
